Citation Nr: 1000028	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  06-09 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for hypertension to 
include as secondary to service-connected diabetes mellitus.

2.  Entitlement to service connection for a kidney disorder 
to include as secondary to service-connected diabetes 
mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J.C. Schingle, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1969 
to September 1973.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a May 2005 rating 
decision of a Regional Office (RO) of the Department of 
Veterans Affairs (VA) in Indianapolis, Indiana.

The Board notes that, in January 2007, the Veteran withdrew 
the issues of hearing loss and tinnitus prior to 
certification of this appeal to the Board.  Thus, these 
issues are no longer in appellate status and will not be 
addressed by the Board.


FINDINGS OF FACT

1.  Hypertension is not shown to be causally or etiologically 
related to service or to service-connected diabetes mellitus

2.  A kidney disorder is not shown to be causally or 
etiologically related to service or to service-connected 
diabetes mellitus.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by active 
service, may not be presumed to have to been incurred or 
aggravated, and is not proximately due to, the result of, or 
aggravated by a service-connected disability.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 
3.309, 3.310 (2009).

2.  A kidney disorder was not incurred in or aggravated in 
active military service, and is not proximately due to, the 
result of, or aggravated by a service-connected disability.  
38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

With respect to the Veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2009).

Prior to the adjudication of the Veteran's claims, a letter 
dated in December 2004 fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The Veteran 
was aware that it was ultimately his responsibility to give 
VA any evidence pertaining to his claims.  The letter 
informed the Veteran that additional information or evidence 
was needed to support his service connection claims.  In June 
2007, a letter was sent to the Veteran fully enunciating the 
requirements of establishing service connection on a 
secondary basis, .i.e., that there must be competent evidence 
that the claimed disability was caused or aggravated (beyond 
its natural progression) by a service connected disability.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Although the 
June 2007 letter was not sent prior to initial adjudication 
of the Veteran's claim, this was not prejudicial to him, 
since he was subsequently provided adequate notice, the claim 
was readjudicated, and a supplemental statement of the case 
(SSOC) was promulgated in November 2007.  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
recently held that a statement of the case (SOC) or SSOC can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC.  
See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) 
[hereinafter Mayfield III].  As a matter of law, the 
provision of adequate VCAA notice prior to a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34).  

As to the duty to assist, the Veteran's service treatment 
records, VA treatment records, and private treatment records 
have been obtained, to the extent possible.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  There is no indication in the 
record that any additional evidence, relevant to the issues 
decided herein, is available and not part of the claims file.  
VA medical opinions with respect to the issues on appeal were 
obtained in April 2005 and May 2007.  38 C.F.R. § 3.159(c) 
(4).  To that end, when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007).  The Board finds that, 
collectively, the VA opinions obtained in this case are 
adequate, as they are predicated on a full reading of the 
private and VA medical records in the Veteran's claims file 
and the statements of the appellant.  The report also 
provides a complete rationale for the opinion stated, relying 
on and citing to the records reviewed.  Nieves- Rodriguez v. 
Peake, 22 Vet. App. 295 (2008) (the probative value of a 
medical opinion comes from when it is the factually accurate, 
fully articulated, and sound reasoning for the conclusion, 
not the mere fact that the claims file was reviewed).  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect 
to the issue on appeal has been met.  38 C.F.R. § 3.159(c) 
(4).  

Further, since the Board has concluded that the preponderance 
of the evidence is against the Veteran's claims of service 
connection, any questions as to the appropriate disability 
rating or effective dates to be assigned are rendered moot 
and no further notice is needed.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

In summary, the Veteran has been made aware of the 
information and evidence necessary to substantiate his claims 
and is familiar with the law and regulations pertaining to 
the claims.  See Desbrow v. Principi, 17 Vet. App. 207 
(2004); Valiao v. Principi, 17 Vet. App. 229, 232 (2003).  

Law and Analysis

Applicable law provides that service connection will be 
granted if it is shown that a veteran has a disorder 
resulting from an injury suffered or disease contracted in 
the line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in the line of duty, in the 
active military, naval or air service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303(a) (2009).  Service 
connection may also be granted for certain chronic diseases 
such as hypertension when the disease is manifested to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.  In addition, service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that a disease was incurred in service.  38 C.F.R. §§ 3.303, 
3.304 (2009). 

In order to establish service connection, a claimant must 
generally submit (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of service incurrence or aggravation of an 
injury or disease, and (3) evidence of a nexus or 
relationship between the current disability and the in-
service disease or injury.  Pond v. West, 12 Vet. App. 341, 
346 (1999).

A review of the service treatment records show no evidence of 
complaints of or treatment for hypertension or kidney 
problems during service, or within one year of service 
discharge.  The Veteran does not contend otherwise.  Indeed, 
he asserts that his hypertension and kidney problems are the 
direct result of his service-connected diabetes mellitus.   

In this regard, under section 3.310(a) of VA regulations, 
service connection may be established on a secondary basis 
for a disability which is proximately due to or the result of 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The provisions of 38 C.F.R. § 3.310 were amended, effective 
from October 10, 2006; however, the new provisions require 
that service connection not be awarded on an aggravation 
basis without establishing a pre-aggravation baseline level 
of disability and comparing it to current level of 
disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Although 
the stated intent of the change was merely to implement the 
requirements of Allen v. Brown, 7 Vet. App. 439 (1995), the 
new provisions amount to substantive changes to the manner in 
which 38 C.F.R. § 3.310 has been applied by VA in Allen-type 
cases since 1995.  Consequently, the Board will apply the 
older version of 38 C.F.R. § 3.310, which is more favorable 
to the claimant because it does not require the establishment 
of a baseline before an award of service connection may be 
made.

As noted above, the Veteran contends that his current 
hypertension and a kidney disorder are directly related to 
his service-connected diabetes mellitus.

The evidence of record shows a diagnosis of hypertension in 
April 2001 and a diagnosis of diabetes mellitus several 
months later.  The evidence does not show specific complaints 
of or treatment for any kidney disability.  See also January 
2007 DRO hearing transcript.

In April 2005, the Veteran was afforded a VA examination for 
diabetes mellitus.  During the examination the examiner noted 
the Veteran's history of treatment for hypertension since one 
year prior to a diagnosis of diabetes mellitus.  The examiner 
noted no abnormalities of renal function or urinalysis 
testing.  The diagnosis was diabetes mellitus type 2 and 
hypertension.  The examiner opined that the hypertension 
predated the diagnosis of diabetes and was, therefore, not 
likely caused or aggravated by the diabetes.

In an undated private treatment record, Dr. D.M. noted that 
he had treated the Veteran for diabetes since 2001 and opined 
that the Veteran may have had hyperglycemia four to five 
years prior to his actual diagnosis of diabetes.  In July 
2006, Dr. D.M. opined that the Veteran's hypertension and 
kidney problems were more likely than not secondary to his 
diabetes mellitus.  

In May 2007, the Veteran was afforded a VA examination.  The 
examiner reported that the Veteran's hypertension was not a 
complication of diabetes.  He noted that renal function was 
normal and the Veteran had other risk factors for 
hypertension including his family history and a history of 
smoking.  The examiner reasoned that even if the Veteran was 
hyperglycemic for four to five years prior to his diagnosis 
of diabetes, there is still no laboratory evidence that renal 
function was abnormal.  Thus, he opined that the Veteran's 
hypertension was not worsened by, increased by, or related to 
service-connected diabetes.

With regard to a claim of a kidney disorder, the examiner 
noted no evidence of kidney problems as a complication of 
diabetes.  The examiner noted there was no evidence of 
diabetes mellitus causing abnormal renal function and no 
diabetic nephropathy, therefore, he opined that diabetes 
mellitus was not the cause of swelling in the Veteran's 
ankles.  He reported that the swelling was less likely than 
not related to diabetes, and was more likely related to the 
Veteran's other health problems such as venous stasis, 
hypertension or knee arthritis and right total knee 
replacement.  He opined, in essence, that the Veteran's 
claimed kidney problems, including swelling of the ankles, 
were not worsened by, increased by, or related to service-
connected diabetes.

In light of the evidence of record, the Board finds that 
secondary service connection for hypertension and a kidney 
disorder is not warranted.  As an initial matter, the Board 
notes that it is unclear as to whether the Veteran has a 
current diagnosis of a kidney disorder.  A claim of service 
connection must be accompanied by medical evidence 
establishing that the claimant currently has the claimed 
disability. Absent proof of a present disability, there can 
be no valid claim.  See, e.g., Gilpin v. West, 155 F.3d 1353 
(Fed. Cir. 1998) (38 U.S.C. § 1110 requires current 
symptomatology at the time the claim is filed in order for a 
veteran to be entitled to compensation); Degmetich v. Brown, 
104 F.3d 1328 (Fed. Cir. 1997) (38 U.S.C. § 1131 requires the 
existence of a present disability for VA compensation 
purposes); Brammer v. Derwinski, 3 Vet. App. 233, 225 (1992) 
(noting that service connection presupposes a current 
diagnosis of the claimed disability); Chelte v. Brown, 10 
Vet. App. 268 (1997) (observing that a "current disability" 
means a disability shown by competent medical evidence to 
exist at the time of the award of service connection).  
However, to the extent that the Veteran's private physician, 
Dr. D.M. indicates in his 2006 letter that the Veteran has 
"kidney problems", the Board finds that the most probative 
evidence of record indicates that neither hypertension nor a 
kidney disorder was proximately caused by or proximately 
aggravated by the Veteran's service-connected diabetes 
mellitus.  See Allen, supra.  In fact, the most credible 
evidence of record presents a negative nexus.  Specifically, 
the 2005 and 2007 VA examiners opined that hypertension was 
not related to diabetes and noted no evidence of kidney 
problems or renal abnormalities related to diabetes.  

The Board acknowledges the private medical opinions provided 
by Dr. D.M. stating that the Veteran's hyperglycemia may have 
begun several years prior to his diagnosis of diabetes 
mellitus and related the Veteran's hypertension and kidney 
problems to diabetes.  However, the Board does not find the 
opinions probative because they are speculative, unsupported 
by the record and are not supported by rationale.  Prejean v. 
West, 13 Vet. App. 444, 448-9 (2000) (holding that factors 
for assessing the probative value of a medical opinion 
included the physician's access to the claims file and the 
thoroughness and detail of the opinion); see also Guerrieri 
v. Brown, 4 Vet. App. 467, 470-71 (1993) (holding that the 
probative value of medical opinion evidence is based on the 
personal examination of the patient, the knowledge and skill 
in analyzing the data, and the medical conclusion reached); 
see also Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) 
(the probative value of a medical opinion comes from when it 
is the factually accurate, fully articulated, and sound 
reasoning for the conclusion, not the mere fact that the 
claims file was reviewed).  In this regard, the private 
examiner stated that the hyperglycemia "may" have been 
present four to five years before the diagnosed diabetes.  
See Obert v. Brown, 5 Vet. App. 30, 33 (1993) (finding that a 
medical opinion that stated "may" also implied "may not" 
and was therefore speculative).  Additionally, the opinion is 
not supported by the evidence of record which shows no 
treatment for kidney or renal disorders and the examiner 
provided no supporting rationale for his opinion.  By 
contrast, the 2005 and 2007 VA examiner's opinions were based 
on a review of the claims file, including the Veteran's lay 
statements and provided well-reasoned medical conclusions 
that are supported by the record.  Thus, the most probative 
medical evidence of record shows no relationship between 
hypertension or a kidney disorder and service-connected 
diabetes mellitus.  Thus, service connection on a secondary 
basis is not warranted.

With respect to the Veteran's own contentions that 
hypertension and a kidney disorder are related to service-
connected diabetes mellitus, a layperson is generally not 
capable of opining on matters requiring medical knowledge.  
Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See also 
Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the 
appropriate medical training and expertise is not competent 
to provide a probative opinion on a medical matter, to 
include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).  Lay 
testimony is competent, however, to establish the presence of 
observable symptomatology and "may provide sufficient 
support for a claim of service connection." 

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  Lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007). 

In this case, the Board finds the Veteran's contentions 
regarding the etiology of his hypertension and claimed kidney 
disorder are of little probative weight given his lack of 
demonstrated medical expertise.  The Board finds that the 
greatest probative weight should be accorded the 2007 VA 
examiner's opinion which does not establish a relationship 
between the Veteran's hypertension and a kidney disorder and 
his service-connected diabetes mellitus.  In this regard, the 
Board finds the 2007 examiner's opinion probative because it 
was based on a review of the claims file and provided a well-
supported medical opinion.  See Prejean, supra; see also 
Guerrieri, supra.  

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claims of entitlement to 
service connection for hypertension and a kidney disorder to 
include as secondary to diabetes mellitus.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1991).


ORDER

Service connection for hypertension to include as secondary 
to service-connected diabetes mellitus, is denied.

Service connection for a kidney disorder to include as 
secondary to service-connected diabetes mellitus, is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


